Case 4:20-cv-01322-P Document1 Filed 12/11/20 Pagelof15 PagelID1

PETITION FOR WRIT OF HABEAS CORPUS: 28 USC §2254 (Rev. 9/10)
ADOPTED BY ALL FEDERAL COURTS IN TEXAS

IN THE UNITED STATES DISTRICT COURT

FOR THE_NofbLh2 & wv. DISTRICT OF TEXAS.

 

fork uloath _pivision Dose eens |

DEC 1 1 2020

PETITION FOR A WRIT OF HABEAS CORPUS my . ec RT
PWC.

A PERSON IN STATE CUSTODY

DEAK: C JK YY. li bStER Micha | Linn ¥

PETITIONER CURRENT PLACE OF CONFINEMENT
(Full name of Petitioner)

™ L/5535b
TH c T dD: Recor PRISONER ID NUMBER

Bohy Lurap lt ipl 4-20Cy-1923p
RESPONDENT ~ CASE NUMBER
(Name of TDC) Director, Warden Jailor, or (Supplied by the District Court Clerk)
authorized person having custody of Petitioner)

 

INSTRUCTIONS - READ CAREFULLY

1. The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,
under penalty of perjury. Any false statement of an important fact may lead to prosecution for
perjury. Answer all questions in the proper space on the form.

2. Additional pages are not allowed except in answer to questions 11 and 20. Do not cite legal
authorities. Any additional arguments or facts you want to present must be in a separate
memorandum. The petition, including attachments, may not exceed 20 pages.

3. Receipt of the $5.00 filing fee or a grant of permission to proceed in forma pauperis must occur
before the court will consider your petition.

4. If you do not have the necessary filing fee, you may ask permission to proceed in forma pauperis.
To proceed in forma pauperis, (1) you must sign the declaration provided with this petition to
show that you cannot prepay the fees and costs, and (2) if you are confined in TDCJ-CID, you
must send in a certified Jn Forma Pauperis Data Sheet form from the institution in which you are
confined. If you are in an institution other than TDCJ-CID, you must send in a certificate
completed by an authorized officer at your institution certifying the amount of money you have
on deposit at that institution. If you have access or have had access to enough funds to pay the
filing fee, then you must pay the filing fee.
GeiF Gudthek S  Oheeal by ROGUE ooh be Ie Gueheeu ae singe Sattls a AS oR. Safition

must be filed to challenge a judgment entered by a different state court.

6. Include all of your grounds for relief and all of the facts that support each ground for relief in this
petition.

Ths Mail the completed petition and one copy to the U. S. District Clerk. The “Venue List” in your
unit law library lists all of the federal courts in Texas, their divisions, and the addresses for the
clerk’s offices. The proper court will be the federal court in the division and district in which you
were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
Dallas Division) or where you are now in custody (for example, the Huntsville units are in the
Southern District of Texas, Houston Division).

8. Failure to notify the court of your change of address could result in the dismissal of your case.

 

PETITION

What are you challenging? (Check all that apply)

 

Le A judgment of conviction or sentence, (Answer Questions 1-4, 5-12 & 20-25)
probation or deferred-adjudication probation.

O A parole revocation proceeding. (Answer Questions 1-4, 13-14 & 20-25)

O A disciplinary proceeding. (Answer Questions 1-4, 15-19 & 20-25)

O Other: (Answer Questions 1-4, 10-11 & 20-25)

 

All petitioners must answer questions 1-4:
Note: In answering questions 1-4, you must give information about the conviction for the sentence you

are presently serving, even if you are challenging a prison disciplinary action. (Note: If you are
challenging a prison disciplinary action, do not answer questions 1-4 with information about the
disciplinary case. Answer these questions about the conviction for the sentence you are presently serving.)
Failure to follow this instruction may result in a delay in processing your case.

1. Name and location of the court (district and county) that entered the judgment. of conviction 3%
sentence that you are presently serving or that is under attack: N D> ‘ \

Covat A T4RRoant Coun ty

 

2. Date of judgment of conviction: Ke B KU Bey “7, 2 604
3, Length of sentence: Sy XK vi n G V2 ( (b5) MY ,ARS

4. Identify the docket numbers (if known) and all crimes of which you were convicted that you wish
to challenge in this habeas action: ©) 4 , 1, 56 \

 
JudgmeS dF Gaavicuitla Sch teMQcuMAnition GD kay tddeQa phAGRioP btopatiade!D 3

5. What was your plea? (Check one) Not Guilty 0) Guilty 0) Nolo Contendere
6. Kind of trial: (Check one) Wd tury CO) Judge Only

7 Did you testify at trial? WW Ves 0 No

8. Did you appeal the judgment of conviction? Hf Yes ONo

9. If you did appeal, in what appellate court did you file your direct appeal? a NA (LOU va

at Appar Cause Number (if known): ~[ -—NOOK\-CR

What was the result of your direct appeal (affirmed, modified or reversed)? Cj Add

What was the date of that decision? vo ‘ Bea u AMY TF NOOO?
a=

If you filed a petition for discretionary review after the decision of the court of appeals, answer
the following:

Grounds raised: [ ‘ h

Result: N IN
Date of result: AN hx Cause Number (if known): IN h.

If you filed a petition for a writ of certiorari with the United States Supreme Court, answer the
following:

Result: WN ps
Date of result: N be

 

10. Other than a direct appeal, have you filed any petitions, applications or motions from this
Judgment in any court, state or federal? This includes any state applications for a writ of habeas
corpus that you may have filed. ¥es 1) No

11. _If your answer to 10 is “Yes,” give the following information:

Name of court: TA RRANL County CT ounk VyouSe,

Nature of proceeding: By + A iG \
Cause number (if known): 2, . { b - CY- AG GT - RB - b N
12.

Tiasévoathcda0 18@2yearDatuiiledtthe patetba2Appl2zaticRagerotigs Pagelbya file-
stamped date from the particular court: 4) AG ualol Avou SEL o eo Ot L

Grounds raised:_}| N A Factiwe pt Coun Sh). Fa) lg 1M-
ACISONTS wt Hobibual “ules HontenCes
TD Sp ROOoRt ON ATE. ko Lhe CRIME.

What was the decision? Db Zen 450d

Name of court that issued the final decision: | A ARA NY Comly Couake House .

 

As to any second petition, application or _ give the same information:

Name of court: rt. be woath 4 LA AKA aly County
Nature of proceeding: by Ye Cp CRY A& 6 aolea Ce
Cause number (if known): Ay  - Ww) YD LI J c \

Date (month, day and year) you filed the petition, application or motion as shown by a file-
stamped date from the particular court:

PRY 14 OKO
Grounds raised: inf eattiate af CL SUNS) \ vals 1 e

   

 

. ent dss
Narronges ecision: 4- B20) | OAFO r* \ we ch wwe
What was the decision? (SS 1 OA
Name of court that issued the final decision: (LQ \fQiN&k 5 ‘Te .

If you have filed more than two petitions, applications or motions, please attach an additional
sheet of paper and give the same information about each petition, application or motion.

Do you have any future sentence to serve after yo finish serving the sentence you are attacking
in this petition? Yes OINo

(a) If your answer is “Yes,” give the name and lo ation of the court that imposed the sentence
® - t e
to be served in the future: . .

 

of Texas

(b) Give the date and length of the sentence to be served in the future: H LIC AR ms

A onkonce
(Case Ha20-rrOfib22- ddocunetend teifida apy pgriionpaigekings ths jydgRrerh Gor the

sentence you must serve in the future? OO Yes [No

Parole Revocation:

Tas

14.

Disciplinary Proceedings:

15,

16.

Ls

18.

oo

Date and location of your parole revocation:

 

  
  
 
 

Have you filed any petitigns, applitations Sr\motions in any state or federal court challenging

your parole revocation?

  
 
 

If your answer is “Yes,”/complete |Questron 11 above regarding your parole revocation.

For your original conviction, was there a finding that you used or exhibited a deadly weapon?
OYes ONo

Are you eligible for release on mandatory supervision? QD) Yes 0 No

Name and location of the TDCJ Unit where you were found guilty of the disciplinary violation:

 

Disciplinary case number:

 

What was the nature of the disciplinary charge against you?

 

Date you were found guilty of the disciplinary violation:

 

Did you lose previously earned good-time days? ,~LDYes LINo

  
  
  
 

eviously earned good-time days that were
result of your disciplinary hearing:

If your answer is “Yes,” providefthe exact humber
forfeited by the disciplina aring /officer

 

Identify all other punishmentfimposel, including the length of any punishment, if applicable, and
any changes in custody stats:

/ \

 

 

 

Did you appeal the finding of guilty through the prison or TDCJ grievance procedure?
0 Yes 0 No

If your answer to Question 19 is “Yes,” answer the following:

Step 1 Result:

 
Case BROah\RODEL2-P Document1 Filed 12/11/20, Page 6 of15 PagelD 6

 

Step2 Result:

 

Date of Result:

 

All petitioners must answer the remaining questions:

20.

For this petition, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Summarize briefly the facts supporting each
ground. If necessary, you may attach pages stating additional grounds and facts supporting them.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust your available state-
court remedies on each ground on which you request action by the federal court. Also, if you fail
to set forth all the grounds in this petition, you may be barred from presenting additional grounds
at a later date.

 

GROUND ONE:

ANd Se1zuhe

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
On Nov, 4 2 op\ tr thovy Aro pable Pose
Whs ASK cow wha © have, ty) Janos Wa Clay
ln COY AX NA, L viol aN seer \p. Show) they
ntburon. thok % Wad A C Aaclh Q pe.
GRounpTwo:_jwaftaclive. OF Coun Eel

 

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim. ):

My Agooin ind AtMoaney A: Matthew he pt
he, bimne. WAS Ap tenthick Juda: hs
Rrluse. ty Oto duce. Oa Moon Vs SusPeessed
inn bimely Channer but tA) arkogl Ove eR S Mavs

tp eaoduce bis crobion Vo Sugpmessed .
Case 4:20-cv-Ga3R2.P) Anocyment 1C Fed AAW 20 _ Page 7 of 15 PagelD 7
[, |
Ofkicern Martinez Start Search ing Me AWel

Yound 4 to% Rock Cocain Sx Z was ApRested

Axel taking ts Ff worth 7ARRAME Counke aj
And the oti cer NeveR ead Me vy Rights.

ue
Gtoun 2 Contfenue

Nue te my AHoaney InCompatent L Was olenied

A Speedy bhial And +6 the fact hab the mokion
Ye SuBpressedl wasn + Filed in A Henely manner
YY WAS Neld iw CuStedy agains ty Wil] Ana
WAS chaeaod With Aw aSSaull on A Public Seb-
Nice. tb was than ln 4 wes ConvViched 6F AN
DaSualy on A Public SeBVICR Sentenced Yo
YORAS, On FebRuaby 7.2003 AY kins Yimne, tn
rAial My ALyom Nor Produced Vos (Mo oni Np
Sumparssed And the CASL WAS Adistissed .
Case 4:20-cv-01322-P Document 1 Filed 12/11/20 ,Page 8of15 PagelD 8
Contewue qRou ned thpee

My evaluation Was Not Com lete! to make

A Full Diagn: Sel 50 the DA Question ot
Methen © Was mental HlNess, Wik Nevep 2

No oR yes, Bul the Matter was IQNoeed by
the Stale, Finally While in prison T was
CValuated In the yeaw of 2005 by A Free wonid
Poy chologisk whose Peperk Shows Z Am ciaq-
NoSed wrth maltable NiSonders ; Depressed
Mood Postinaumatic Stress disopder. poly —

Sub Stance Nependance: And Ant SoCial person
ANity Disoeders,
ZL,

Case 4:20-cv-01322-P Document1 Filed 12/11/20 Page9of15 PagelID9
GROUND THREE: _ (aN 44] ly UL inCompe tent neh ed

 

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
LX d_psyChole.o1S
Woek ak the ting where F once Attended
Lhe ay Waves Mental heal th Qeonaarm Yor
Major depaessed Ana ng ace eval-
uation in Bool, Yo beshity % ome of My LISS,

GROUND Four: /4 ah j4,0 ovtond ee Senton Ces DiS pe5~

Pot \ionala, Yo sn 8 Carmo.

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Lo Wye Polionos las Chaagerl And Conwit +o
ate on assualh without a Wie aperl ON pA Gublic

Soevite, Awad was Ve ved AS a Habba ot tow d-

ent duc +o +WO Nanle Fellony Cases ot None
6 4 ¢ ‘
Relief sought in this petition: (Ae Ve in x Ow Rau it

 

 

 

 

 

 

 
22.

23:

24.

2D.

Kase yo2Qpow@L6R2 fHedDo dennenit hab Rifedetizin AockPaghs Gand sopageD Tgrole
revocation or disciplinary proceeding that you are attacking in this petition? LYes lo
If your answer is “Yes,” give the date on which each petition was filed and the federal court in
which it was filed. Also state whether the petition was (a) dismissed without prejudice, (b)
dismissed with prejudice, or (c) denied.

ALK

If you previously filed a federal petition attacking the same conviction and such petition was
denied or dismissed with prejudice, did you receive permission from the Fifth Circuit to file a

second petition, as required by 28 U.S.C. § 2244(b)(3) and (4)? 0 Yes gn No

 

Are any of nt ees listed in question 20 above presented for the first time in this petition?
QO Yes No

If your answer is “Yes,” state briefly what grounds are presented for the first time and give your
reasons for not presenting them to any other court, either state or federal.

 

Ki
/ V l

Do you have any petition or appeal now pending (filed and not yet decidedfin any court, either
state or federal, for the judgment you are challenging? 0) Yes No

 

If “Yes,” identify each type of proceeding that is pending (i-e., direct appeal, art. 11.07
application, or federal habeas petition), the court in which each proceeding is pending, and the

date each proceeding was filed. ci an
(\) K

Give the name and address, if you know, of each attorney who represented you in the following
stages of the judgment you are challenging:

(a)  Atpreliminary hearing: /j Up Anoy Matt h ew K,
(b) Atarraignment and plea: Ok ¥o ANeX MOA \Vhow KK,
() Attia: Abkooney MatVoow \s,

(@)  Atsentencing:_ Ablomney crolnoew VA,

(€)  Onappeal:___s HL Yn que ¥ A, pene son

 

 

(f) In any post-conviction proceeding: NON
e9S° AHPABLRE RGA any PMLA YALA ABLAR vir Aah: PagelO 12
(VA

 

"V Ty
Timeliness of Petition:
26, If your judgment of conviction, parole revocation or disciplinary proceeding became final over

one year ago, you must explain why the one-year statute of limitations contained in 28 U.S.C. §
2244(d) does not bar your petition.

fo _have An Eb. Sc owe at 40 and £ Incls the
JSpiotw/ lanl ae at Ly bate and Yodope) Jau)s. my
TywWe b+ Kee wey NOV LA vibrant Mme My Qaht to tele
Pa |.07F a4 oNly \oawNod ik by te lawyers
Wwhé 7; Lis any Gave Mo Aff tt Lho Cabee ip ols ‘ t6 Cle
which wes ak least b be years Jalen.

 

The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), as contained in 28 U.S.C. § 2244(d),
provides in part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment ofa State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the
expiration of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation
of the Constitution or laws of the United States is removed, ifthe applicant was prevented from

filing by such State action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme
Court, ifthe right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

(2) The time during which a properly filed application for State post-conviction or other collateral review
with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
limitation under this subsection.
Bascedopon-pcidoseopryDbevihehput Es higttheagliehigguhych depayphe entitled.

 

Signature of Attorney (if any)

 

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

| @ _ J 5 - LO (month, day, year).

Executed (signed) on / | O - 4 | ” » O (date).

Gy) nnn. ia Nato.

Signature of Petiione: (required)

Petitioner’s current address: Micha | LAI if ‘o-fs io en 20 Sy
TennesS4oe CL LY. TeX THK lo

-10-
Case 4:20-cv-01322-P Document1 Filed 12/11/20 Page130f15 PagelD 13

OFFICIAL NOTICE FROM COURT OF SNOT APPEALS OF TEXAS
P.OFMORRS USS She SGTIN, TEXAS 78711
rae whey dy ee U.S. POSTAGE >} PITNEY BOY

   

se eeh g20 PRs (nae
Prvare Use CS Be Sie abot So
fos" Aa ER ca 70 § 000.27°
9/2/2020 fas SA thy fests rail §3003721 16 SEP 15 2020
Hoe
WEBSTER, DERRICK MAURICE *. Rathi.’ 1©-372-W011751-0866501-C WR-

76,017-03
The Court has dismisse without We a subsequent application for a writ

of habeas corpus. TE “CODE CRIM. Art. 11.07, Sec. 4(a)-(c).
4 Deana Williamson, Clerk

!DERRICK vnunet WEBSTER

MICHAEL UNIT - TDC # 1155256
664 FM 2054

i ENNESSEE COLONY, TX 75886

HMLWHAB FESHE

isnot beni sett
E19C-gN\ LURES Fx
Dic Bl FA IVS
feu xy Jo pe PIU eM

Syne PMSstt “SN

eat taf 15{ Poe 14

/

       

g BAS ILLS. <1 Krve\eZ FESS OPIN? |
S. yes, pie, Soud a aS OG WA 479 “tC
So
Seer enema

  

Fire See

FU Woe 55a

gig eee hs es
Case 4:20-cv-01322-P Document1 Filed 12/11/20 Page15o0f15 PagelD 15
